Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 01/03/20, 01/06/20, 04/01/21, 02/28/22, 03/21/22, 06/03/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 02/11/2004.  These drawings are acceptable.

Claim/Specification Objections
3.	The disclosure is objected to because of the following informalities:
            Claim 12 discloses: “the first to third photographing portions are substantially parallel to one another”.  A photographing portion could be represented as a point, a line, a rough (not even) area, or a flat surface, and three photographing portions could be represented as three points.  Therefore, in case photographing portion is a point, then how can three points be substantially parallel to one another?  
                 For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  the first to third photographing portions are substantially [parallel] spaced apart to one another.
                Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.      Claims 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.         The claim 11 is directed to a system for testing an edge portion of a substrate.  The claim comprising the following elements/wordings: a test data analysis unit.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.
Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a test data analysis unit configured to collect the first to third images” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the above terms, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.          Claim(s) 1-2, 4, 6-12, 14-16, is/are rejected under 35 U.S.C. 102 as being unpatentable over Nicolaides et al. (Pub. No. 2015/0370175). Hereafter “Nicolaides”.
            Regarding Claim(s) 1, Nicolaides teaches 
           a first illumination source configured to irradiate light to an end portion of the edge portion of the substrate, (the following figure 6d, light sources 654d-f is not different from a first illumination source configured to irradiate light to an end portion 202c of the substrate 202.  Figure 9, optical fiber 902c is not different from a first illumination source configured to irradiate light to an end portion 202a of the edge portion of the substrate 202; [0095]);
            a second illumination source configured to irradiate light to a lower portion of the edge portion, (the following figure 6d, light sources 654g-i is not different from a second illumination source configured to irradiate light to a lower portion 202b of the substrate 202.  Figure 9, optical fiber 902a is not different from a second illumination source configured to irradiate light to a lower portion 202e of the edge portion; [0095]);
            a third illumination source configured to irradiate light to an upper portion of the edge portion, (the following figure 6d, light sources 654a-c is not different from a third illumination source configured to irradiate light to an upper portion 202a of the substrate 202.  Figure 9, optical fiber 902e is not different from a third illumination source configured to irradiate light to an upper portion 202d of the edge portion; [0095]); and
           first to third photographing portions, respectively corresponding to the first to third illumination sources, (the following figure 6d, light sources 654a-I are not different from first to third illumination sources, and 202a-c are not different from first to third photographing portions.  Figure 9, optical fibers 902c, 902a, 902e are not different from first to third illumination sources, and 202a, 202e, 202d are not different from first to third photographing portions)
            wherein the first illumination source comprises a C-shaped cross-section and comprises a first curved surface facing the end portion of the edge portion, the second illumination source comprises a half C-shaped cross-section and comprises a second curved surface facing the lower portion of the edge portion, and the third illumination source comprises a half C-shaped cross-section and comprises a third curved surface facing the upper portion of the edge portion, (the following figure 6d, light sources 654d-f is not different from the first illumination source comprises a C-shaped cross-section and a first curved surface facing the end portion 202c of the edge portion of wafer 202.  Light sources 654g-i is not different from the second illumination source comprises a half C-shaped cross-section and a second curved surface facing the lower portion 202b of the edge portion of wafer 202.  Light sources 654a-c is not different from the third illumination source comprises a half C-shaped cross-section and a third curved surface facing the upper portion 202a of the edge portion of wafer 202).

            Regarding Claim(s) 2, Nicolaides teaches the first to third illumination sources are spaced apart from one another, are arranged along one direction, and are configured to proceed in the one direction, (the below figure 6D, first to third illumination sources 654g-i, 654d-e, 654a-c sources are spaced apart from one another, are arranged along one direction AA’).

            Regarding Claim(s) 4, Nicolaides teaches the first to third photographing portions are spaced apart from one another, are arranged along one direction, and are configured to proceed in the one direction, (the following figure 6D, first to third photographing portions 202a-c are spaced apart from one another, are arranged along one direction AA’).

           Regarding Claim(s) 6, Nicolaides teaches the second illumination source and the third illumination source are symmetric with each other with respect to the substrate, (figure 6D, the second illumination source 654g-i and the third illumination source 654a-c are symmetric with each other with respect to the substrate 202).

           Regarding Claim(s) 7, Nicolaides teaches the first illumination source comprises a plurality of light sources arranged along the first curved surface, (the following figure 6D, first illumination source 654d-e arranged along the first curved surface of diffuser 656).

           Regarding Claim(s) 8, Nicolaides teaches the plurality of light sources are arranged so that distances between adjacent ones in each pair of the plurality of light sources along the first curved surface are substantially same, (distances between adjacent ones in each pair of the plurality of light sources 654d-e along the curved surface of diffuser 656 are substantially same).

[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A’)][AltContent: textbox (654g-i)][AltContent: textbox (654d-e)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    507
    498
    media_image1.png
    Greyscale

           Regarding Claim(s) 9-10, Nicolaides teaches the second illumination source and the third illumination source respectively comprise a plurality of light sources arranged along the second curved surface and the third curved surface, and the plurality of light sources are arranged so that distances between the plurality of light sources along the second curved surface and the third curved surface are substantially same, (the above figure 6D, second illumination source 654g-i and the third illumination source 654a-c arranged along second curved surface of diffuser 656, and distances between the plurality of light sources along the second curved surface and the third curved surface are substantially same). 

           Regarding Claim(s) 11, Nicolaides teaches  
           a first photographing portion configured to generate a first image by photographing an end portion of the edge portion of the substrate, (above figure 6D, end 202c is not different from a first photographing portion. It is inherent that camera 658a obtains image end portion of the edge portion of the substrate 202);
           a second photographing portion configured to generate a second image by photographing a lower portion of the edge portion, (above figure 6D, lower portion 202b is not different from a second photographing portion.  It is inherent that camera 658c obtains image of the lower portion of the edge portion);
           a third photographing portion configured to generate a third image by photographing an upper portion of the edge portion, (above figure 6D, upper portion 202a is not different from a third photographing portion.  It is inherent that camera 658b obtains image of the upper portion of the edge portion);

           first to third illumination sources sequentially, respectively corresponding to the first to third photographing portions and configured to provide light with uniform illuminance, (above figure 6D, first to third illumination sources 654a-i, first to third photographing portions 202a-c.  It is inherent that diffuser 656 provides light with uniform illuminance); and
          a test data analysis unit configured to collect the first to third images, ([100], figure 2C, computer system 273 is not different from a test data analysis unit),
          wherein the second illumination source is half C-shaped and includes a second curved surface facing the lower portion of the edge portion, and the third illumination source is half C-shaped and includes a third curved surface facing the upper portion of the edge portion, (the above figure 6D, Light sources 654g-i is not different from the second illumination source comprises a half C-shaped cross-section.  Light sources 654a-c is not different from the third illumination source comprises a half C-shaped cross-section).
 
            Regarding Claim(s) 12, Nicolaides teaches the first to third photographing portions are substantially [parallel] spaced apart to one another, (please see claim objection in paragraph 3 above), (the above figure 6D above, the first to third photographing portions 202a-c).  

            Regarding Claim(s) 14, Nicolaides teaches the first illumination source is C- shaped and comprises a first curved surface facing the end portion of the edge portion, (the above figure 6d, light sources 654d-f is not different from the first illumination source comprises a C-shaped cross-section and a first curved surface facing the end portion 202c of the edge portion of wafer 202). 

            Regarding Claim(s) 15, Nicolaides teaches the first to third photographing portions are arranged along an extending direction of the edge portion, (above figure 6D, first to third photographing portions 202a-c are arranged along an extending direction 612 of the edge portion of wafer 202). 

            Regarding Claim(s) 16, Nicolaides teaches the test data analysis unit obtains a whole image after synchronizing locations of start points of the edge portion on the first to third images, ([0076, 0095, 0100]), or after correcting the first to third images based on differences between physical locations of the first to third photographing portions, (in OR condition, the second condition could be ignored).

Claim Rejections - 35 USC § 103
12.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

14.          Claim(s) 3, 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al. (Pub. No. 2015/0370175) in view of Ramachandran et al. (U.S. Pat. No. 8,325,334). Hereafter “Nicolaides”.
            Regarding Claim(s) 3, 13, although Nicolaides does not teach a first reflection portion corresponding to the first photographing portion and a second reflection portions corresponding to the second photographing portion, Ramachandran teaches (figures 5, 7, reflector 714. Column 3, lines 4-6.  Column 3, lines 52-56.  Column 4, lines 7-13).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nicolaides by having reflectors in order to reflect and guide light beams efficiently.

            Regarding Claim(s) 5, although Nicolaides does not teach each of a profile of the second curved surface and the third curved surface comprises a part of at least one of a circle, an oval, a parabola, or a hyperbola, Ramachandran teaches (figures 5, end of substrate 716 is curved surface).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nicolaides by having curved surface in order to inspect round end of the substrate.

Allowable Subject Matter
15.	Claims 17-20 are allowed.
16.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 17. 
17.          As claim 17, the prior art of record taken alone or in combination, fails to disclose or render obvious A method of testing an edge portion of a substrate, the method comprising generating a first image by irradiating light with uniform illuminance to an end portion of the edge portion of a substrate; generating a second image by irradiating light with uniform illuminance to a lower portion of the edge portion and photographing the lower portion; generating a third image by irradiating light with uniform illuminance to an upper portion of the edge portion and photographing the upper portion; and summing up a first area comprising at least one area of defects within a set of first reference lines, wherein the first reference lines are predetermined reference lines on the first image; summing up a second area comprising at least one area of defects within a set of second reference lines, wherein the second reference lines are predetermined reference lines on the second image; summing up a third area comprising at least one area of chipping defects within a set of third reference lines, wherein the third reference lines are predetermined reference lines on the third image; and dividing a sum of the first to third areas by an area of the edge portion; in combination with the rest of the limitations of claim 17.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 1, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877